Citation Nr: 0417706	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-20 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for a personality disorder 
claimed as a mental disorder secondary to head trauma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1994 to March 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003). 

A review of the records revealed that the notice provided 
reflected partial compliance with the laws and regulations 
noted above.  Under the provisions of the VCAA, the veteran 
must be informed of all of the following:  (1) the pertinent 
relevant evidence and information not of record needed to 
support his claim; (2) what specific evidence necessary to 
substantiate the claim VA will seek to obtain; (3) what 
specific evidence necessary to substantiate the claim the 
claimant is obligated to obtain; and (4) notice that he 
should submit any pertinent evidence in his possession that 
has not been previously provided.   

The Board also finds that additional development is necessary 
in order to assist the veteran in obtaining evidence to 
support his claim.  The record shows that he was diagnosed 
with a personality, impulse control, adjustment, and 
dysthymic disorders.  While a personality disorder, in and of 
itself, is not disease or injury in the meaning of applicable 
legislation for disability compensation purposes under 
38 C.F.R. §§ 3.303(c) (2003), the same does not apply to the 
other disorders.  Additionally, although there are no service 
medical records that note a head injury, an inservice 
counseling report indicates that the veteran made reference 
to a fight that resulted in a head injury.  As this provides 
some corroboration to the veteran's contention, an opinion is 
necessary to determine if the current disorders are related 
to service.

Furthermore, Tucson VA Medical Center (VAMC) records dated in 
November 2002 noted a physician's concerns for the veteran's 
psychiatric vs. neurological condition and indicated that 
additional testing was warranted.  Since this was the most 
recent VAMC record in the claims file, there is no indication 
that the testing was performed and any results thereof.  
Hence, the RO should obtain any VA records created since.  
Since VAMC records are within VA's control, and could 
reasonably be expected to be part of the record, they are 
deemed to be constructively part of the record on appeal and 
must be obtained.  Dunn v. West, 11 Vet. App. 462, 466 
(1998).

Accordingly this case is REMANDED to the RO for the following 
action:

1.  The veteran should be asked to 
identify all VA and non-VA healthcare 
providers that have treated him for a 
psychiatric disorder since November 2002.  
Thereafter, the RO should attempt to 
secure these records, and any pertinent 
records obtained should be associated 
with the claims file.  In particular, 
records from the Tucson VAMC should be 
obtained.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the appellant, a written 
notation to that effect should be placed 
in the file.  The appellant and his 
representative must be notified of 
unsuccessful efforts in this regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  This 
includes notice the veteran should submit 
any pertinent evidence in his possession.  

3.  Upon completion of the development 
prescribed above, the veteran must be 
afforded a psychiatric examination to 
ascertain the nature and etiology of any 
diagnosed psychiatric disorder.  The 
claims folder must be provided to and 
reviewed by the psychiatrist.  All tests 
or studies necessary to make this 
determination should be ordered.  For 
each diagnosed psychiatric disorder the 
psychiatrist must opine whether it is at 
least as likely as not that the disorder 
is related to service or any event that 
occurred therein.  The physician must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record.  In doing so, the physician 
should address any other opinions that 
are of record.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If additional evidence 
or information received triggers a need 
for further development, then such 
development should be undertaken.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


